DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This communication is responsive to the correspondence filled on 2/17/22.
Claims 1-12 are presented for examination.

IDS Considerations

The information disclosure statement (IDS) submitted on 1/13/21 is/are being considered by the examiner as the submission is in compliance with the provisions of 37 CFR 1.97.
Response to Arguments


Applicant's arguments filed 2/17/22 with respect to claims 1-12 have been considered but are not persuasive.

	Applicant argued in page 7-8 that prior art do not teach verifying placement of a vehicle service fixture at an identified placement location via evaluation of acquired images of the placement location.

Examiner disagree on this because Becker FIG. 30 shows placement of vehicle service fixture 3010 is acquired by images from 1310 laser scan image because [0215] 

	Applicant argued in page 9 that patent fails to teach or suggest evaluating images from a camera oriented to capture images of the placement location, to verify placement of the fixture. 

Examiner disagree on this because from calculation of the fixture's relative placement location, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art figure out placement location with predictable results because please see also Becker Fig. 33 [0229] [0230]. In addition Gill Fig. 2 col. 8 line 1-20, Gill Fig. 5 col. 16 line 35-37, Gill Fig. 4 col. 16 line 16-25, Gill Fig. 2 col. 15 line 1-13, Gill Fig. 6A col. 15 line 1-25 teach evaluating said acquired image to verify placement of said vehicle service fixture within said field of 

Applicant argued in page 10 that applicant argued motivation on combining Becker and Gill. Examiner disagree on this because It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Becker, further incorporating Gill in video/camera technology. One would be motivated to do so, to incorporate comparing said acquired distance measurement to a distance at which said vehicle service fixture is expected, to detect a presence or an absence of said vehicle service fixture at said identified placement location. The functionality will improve user experience.

Applicant argued in page 12 that claim 10 does not directly measuring a distance along a measurement axis using a distance measurement sensor (such as a TOF sensor or range sensor). 

Examiner disagree on this because Becker [0209] the measuring and support elements include one or more 3D measuring instruments 2842, the CAD model 2844, a mover device 2846, and a positioning aide 2848. The 3D measuring device is any 

All other arguments are not commensurate with claim language.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-2, 5-6 and 10-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Becker (U.S. Pub. No. 20160327383 A1), in view of Gill (U.S. Pub. No. 7424387 B1).

Regarding to claim 1:

1. Becker teach a method for verifying placement of vehicle service fixtures (Becker FIG. 30-33 shows placement of vehicle service fixture 3010 is acquired by  relative to a vehicle undergoing service or inspection, comprising: (Becker [0150] FIG. 13B-13E show a procedure for putting measurements collected over a wide volume into a common frame of reference. FIG. 13B shows a mobile measurement platform measuring 3D coordinates of a rear portion of a BiW 1202. The end effector of the robotic articulated arm of the mobile platform includes a scanner 210 coupled to a 
establishing a location of the vehicle within a vehicle reference frame; (Becker [0151] the mobile platform 200 now wants to move to a new position to make additional measurements. In the new position, the BiW will block the beam of light from the laser tracker. It is therefore necessary to move the laser tracker but in a way that will enable 3D measurements made in each location to be placed in a common frame of reference. A procedure for performing this relocation of the laser tracker is to measure one or more six-DOF targets 1340 in a first instance as shown in FIG. 13C and then measure the same six-DOF targets in a second instance as shown in FIG. 13D)
identifying a placement location for said vehicle service fixture (Becker [0176] one possibility would be to have a camera on the mobile measuring system stream camera images over a wireless network to an operator at a remote terminal. The operator might control the movement of the mobile measuring system with a control such has a  
joystick) relative to said established vehicle location within said vehicle frame of reference; (Becker [0036] FIG. 13D shows the laser tracker moved to a new position and measuring the six-DOF target to obtain it pose in a frame of reference common to that of the tracker in FIG. 13C. [0150] FIG. 13B-13E show a procedure for putting measurements collected over a wide volume into a common frame of reference. 
FIG. 13B shows a mobile measurement platform measuring 3D coordinates of a rear portion of a BiW 1202)
directing an operator to place said vehicle service fixture at said identified placement location; (Becker [0176] one possibility would be to have a camera on the mobile measuring system stream camera images [directing] over a wireless network to an operator at a remote terminal. The operator might control the movement of the mobile measuring system with a control such has a joystick [using image because para [0184]])
orienting a field of view of at least one camera remote from the vehicle service fixer to acquire an image encompassing said identified placement location, (Becker [0148] FIG. 12B shows the mobile measurement platform 200 having an end effector that includes a triangulation scanner 210 and a camera assembly 1850. The mobile measurement platform is measuring an interior portion of the BiW 1202. as the mobile platform 200 moves its end effector from place to place, it will tend to block some of the spots. A way around this potential difficulty is to place the projector 1810 on a mobile platform 100. The robotic articulated arm can position the external projector 1810 into whatever position and orientation is considered optimum for the situation)

Becker do not explicitly teach said at least one camera having a known position and orientation within said vehicle frame of reference; and evaluating said acquired image to verify placement of said vehicle service fixture within said field of view at said identified placement location. 

said at least one camera having a known position and orientation within said vehicle frame of reference; and (Gill col. 7 line 35-50 for each of the images, the respective module 110 or 112 may perform pre-processing of the image data, and the module forwards the to the host computer 111 for further processing. For example, from the position and orientation of the target in the images taken at the various positions, the computer 111 calculates the actual position and orientation of each wheel axis, including certain alignment parameters such as toe, camber, thrust angle and setback. (30) In the exemplary system 100, one camera is referenced to the other, so that the host computer 111 utilizes a single coordinate system for modeling the vehicle 13 under test. For example, camera 110 can be used as the point of origin of the aligner's single coordinate system, as will be used later in the fixture adjustment technique)
evaluating said acquired image to verify placement of said vehicle service fixture within said field of view at said identified placement location. (Gill Fig. 2 col. 8 line 1-20 the front wheels 126, 130 of the vehicle may rest on turntables (not shown), so that the mechanic can operate the steering wheel of the vehicle to change the positions of the front wheel during alignment operations. For example, the mechanic will operate the system 100 to take an image of the targets 118, 120, 122 and 124 with the wheels 126, 130 turned to one side. The mechanic then turns the wheels 126, 130 to the other side; and the system 100 takes another image of the targets 118, 120, 122 and 124. From the position and orientation of the front targets 118, 120 in these images taken at the two turned positions, the computer 111 calculates the steering axis about which each front wheel 126 or 130 turns. (33) Proper operation of a visual aligner system requires 

It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Becker, further incorporating Gill in video/camera technology. One would be motivated to do so, to incorporate evaluating said acquired image to identify a presence or an absence of said vehicle service fixture within said field of view. The functionality will improve user experience.

Regarding to claim 2 and 6:

2. Becker teach the method of Claim 1 wherein said at least one camera is carried by a multi-axis gimbal support mounted on a support structure (Becker [0105] an exemplary laser tracker system 4005 illustrated in FIG. 6B includes a laser tracker 4010, a retroreflector target 4026, an optional auxiliary unit processor 4050, and an optional auxiliary computer 4060. An exemplary gimbaled beam-steering mechanism 4012 of laser tracker 4010 comprises a zenith carriage 4014 mounted on an azimuth base 4016 and rotated about an azimuth axis 4020. A payload 4015 is mounted on the zenith carriage 4014 and rotated about a zenith axis 4018. Zenith axis 4018 and disposed at a known location within said vehicle frame of reference, and (Becker [0151] the mobile platform 200 now wants to move to a new position to make additional measurements. In the new position, the BiW will block the beam of light from the laser tracker. It is therefore necessary to move the laser tracker but in a way that will enable 3D measurements made in each location to be placed in a common frame of reference. A procedure for performing this relocation of the laser tracker is to measure one or more six-DOF targets 1340 in a first instance as shown in FIG. 13C and then measure the same six-DOF targets in a second instance as shown in FIG. 13D)
wherein orientating said field of view of said at least one camera includes (Becker [0148] FIG. 12B shows the mobile measurement platform 200 having an end effector that includes a triangulation scanner 210 and a camera assembly 1850. The mobile measurement platform is measuring an interior portion of the BiW 1202. as the mobile platform 200 moves its end effector from place to place, it will tend to block some of the spots. A way around this potential difficulty is to place the projector 1810 on a mobile platform 100. The robotic articulated arm can position the external projector 1810 into whatever position and orientation is considered optimum for the situation) controlling a rotational position of said multi-axis gimbal support about at least one axis. (Becker [0285] the camera-bar device configured to cooperate with the one or more processors to determine three translational degrees of freedom and three orientational degrees of freedom of the six-DOF target assembly based at least in part on the first electrical light-point signal, the second electrical light-point signal, and the camera-bar 

Regarding to claim 5:

5. Becker teach a method for verifying placement of vehicle service fixtures Becker FIG. 30-33 shows placement of vehicle service fixture 3010 is acquired by images from 1310 laser scan image because [0215] illustrates methods 3000 for identifying an object 1202 to be measured and the types of measurements to be performed on the object 1202. In an embodiment, a 3D mobile measuring system 3010A reads a tag 3020. The 3D mobile measuring systems 3010A, 3010B, 3010C may be any type of mobile measuring system capable of determining 3D coordinates of an object. For the case in which the tag 3020 is a barcode or QR tag, the 3D mobile measuring system 3010A may use a camera already present on system 3010A. [0217] an aide may be used to track movement of the mobile measuring system 3010C as it captures images with a 2D camera or 3D camera. In an embodiment, the aide is a mobile laser tracker system 1310. The laser tracker may measure three or more retroreflector targets 3050 or at least one six-DOF target. Other types of aides, as discussed herein above in reference relative to a vehicle undergoing service or inspection, comprising: (Becker [0150] FIG. 13B-13E show a procedure for putting measurements collected over a wide volume into a common frame of reference. FIG. 13B shows a mobile measurement platform measuring 3D coordinates of a rear portion of a BiW 1202. The end effector of the robotic articulated arm of the mobile platform includes a scanner 210 coupled to a six-DOF tracker target assembly. A six-DOF laser tracker 4010 sends a beam of light to the six-DOF tracker target assembly 710 and determines the six-DOF of freedom of the scanner 210. It is also possible for measurements to be made with the tactile probe 718 on the six-DOF tracker target assembly 710)
establishing a location of the vehicle within a vehicle reference frame; (Becker
[0151] the mobile platform 200 now wants to move to a new position to make additional
measurements. In the new position, the BiW will block the beam of light from the laser
tracker. It is therefore necessary to move the laser tracker but in a way that will enable 3D measurements made in each location to be placed in a common frame of reference.
A procedure for performing this relocation of the laser tracker is to measure one or more
six-DOF targets 1340 in a first instance as shown in FIG. 13C and then measure the
same six-DOF targets in a second instance as shown in FIG. 13D)
identifying a placement location for said vehicle service fixture relative to the vehicle within said vehicle frame of reference; (Becker [0036] FIG. 13D shows the
laser tracker moved to a new position and measuring the six-DOF target to obtain it
pose in a frame of reference common to that of the tracker in FIG. 13C. [0150]

volume into a common frame of reference. FIG. 13B shows a mobile measurement
platform measuring 3D coordinates of a rear portion of a BiW 1202)
directing an operator to position said vehicle service fixture at said identified placement location; (Becker [0176] one possibility would be to have a camera on
the mobile measuring system stream camera images [directing] over a wireless network
to an operator at a remote terminal. The operator might control the movement of
the mobile measuring system with a control such has a joystick [using image because
para [0184]])
orienting a measurement axis of at least one movable range sensor towards an expected location of a surface on said vehicle service fixture, (Becker [0148] FIG. 12B shows the mobile measurement platform 200 having an end effector that includes a triangulation scanner 210 and a camera assembly 1850. The mobile measurement platform is measuring an interior portion of the BiW 1202. as the mobile platform 200 moves its end effector from place to place, it will tend to block some of the spots. A way around this potential difficulty is to place the projector 1810 on a mobile platform 100. The robotic articulated arm can position the external projector 1810 into whatever position and orientation is considered optimum for the situation)

Becker [0069] these scanners emit a horizontal plane of light that measures distance and angle for each angle in a horizontal plane 117 over an angular range of 270 degrees. Becker do not explicitly teach said at least one movable range sensor disposed at a known position within said vehicle frame of reference; acquiring a distance measurement from said movable range sensor to a surface disposed on said measurement axis; comparing said acquired distance measurement to a distance at which said vehicle service fixture is expected, to detect a presence or an absence of said vehicle service fixture at said identified placement location.

However Gill teach said at least one movable range sensor disposed at a known position within said vehicle frame of reference; (Gill col. 7 line 35-50 for each of the images, the respective module 110 or 112 may perform pre-processing of the image data, and the module forwards the to the host computer 111 for further processing. For example, from the position and orientation of the target in the images taken at the various positions, the computer 111 calculates the actual position and orientation of each wheel axis, including certain alignment parameters such as toe, camber, thrust angle and setback. (30) In the exemplary system 100, one camera is referenced to the other, so that the host computer 111 utilizes a single coordinate system for modeling the vehicle 13 under test. For example, camera 110 can be used as the point of origin of the aligner's single coordinate system, as will be used later in the fixture adjustment technique)
acquiring a distance measurement (Gill Fig. 6A col. 15 line 1-25 the distance 630 of the fixture 19 from the front of the vehicle 13 can be determined by comparing the location of the center C of the fixture and the location of the reference point 600 or 600a. For example, if the reference point is point 600 in the center of the front wheels, a longitudinal distance 630 from the center C of the fixture to the reference point 600 is calculated, along with a differential longitudinal distance between the longitudinal from said movable range sensor (Gill col. 16 line 12-13 it is desired to position the fixture 19 within a specified range of locations) to a surface disposed on said measurement axis; (Gill col. 14 line 31-35 the location of the center C of the fixture relative to the target 122 can therefore be calculated after imaging the target 122 with the remote image sensor 113 to obtain the location of the remote image sensor 113 relative to the target 122. Gill col. 14 line 57-67 the side-to-side location or "offset" 620 of the fixture 19 to the thrust line L can be determined by comparing the intersection of the thrust line L and the axis of the fixture with the center C of the fixture. Specifically, the location of the intersection of the thrust line L and the axis of the fixture 19 is calculated, and then a differential lateral distance from the intersection of the thrust line L and the axis of the fixture to the center of the fixture is determined. The fixture 19 is then moved the differential lateral distance to substantially center the fixture with the thrust line L.)
comparing said acquired distance measurement to a distance at which said vehicle service fixture is expected, to detect a presence or an absence of said vehicle service fixture at said identified placement location. (Gill Fig. 5 col. 15 line 1-13 the distance 630 of the fixture 19 from the front of the vehicle 13 can be determined by comparing the location of the center C of the fixture and the location of the reference point 600 or 600a. For example, if the reference point is point 600 in the center of the front wheels, a longitudinal distance 630 from the center C of the fixture to the reference point 600 is calculated, along with a differential longitudinal distance between the longitudinal distance 630 and a predetermined longitudinal distance (i.e., a manufacturer's specification). Thereafter, the fixture 19 is moved the differential longitudinal distance to position the fixture 19 substantially at the predetermined longitudinal distance from the reference point 600. Gill col. 16 line 35-37 it can also have a color of red if an angle or distance is far off, or yellow as the angle or distance gets close, or green if within a specified range)

It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Becker, further incorporating Gill in video/camera technology. One would be motivated to do so, to incorporate comparing said acquired distance measurement to a distance at which said vehicle service fixture is expected, to detect a presence or an absence of said vehicle service fixture at said identified placement location. The functionality will improve user experience.

Regarding to claim 7-8:

Cancelled.

Regarding to claim 10:

10. Becker teach a method for measuring distance to a surface during a vehicle service or inspection, comprising: (Becker [0150] FIG. 13B- 13E show a procedure for putting measurements collected over a wide volume into a common frame of reference. FIG. 13B shows a mobile measurement platform measuring 3D coordinates of a rear portion of a BiW 1202. The end effector of the robotic articulated arm of the mobile platform includes a scanner 210 coupled to a six- DOF tracker target assembly. A six-DOF laser tracker 4010 sends a beam of light to the six-DOF tracker target assembly 710 and determines the six-DOF of freedom of the scanner 210. It is also possible for measurements to be made with the tactile probe 718 on the six-DOF tracker target assembly 710.Becker FIG. 30-33 shows placement of vehicle service fixture 3010 is acquired by images from 1310 laser scan image because [0215] illustrates methods 3000 for identifying an object 1202 to be measured and the types of measurements to be performed on the object 1202. In an embodiment, a 3D mobile measuring system 3010A reads a tag 3020. The 3D mobile measuring systems 3010A, 3010B, 3010C may be any type of mobile measuring system capable of determining 3D coordinates of an object. For the case in which the tag 3020 is a barcode or QR tag, the 3D mobile measuring system 3010A may use a camera already present on system 
determining a position of a vehicle service fixture within a reference frame, (Becker [0036] FIG. 13D shows the laser tracker moved to a new position and measuring the six-DOF target to obtain it pose in a frame of reference common to that of the tracker in FIG. 13C. [0150] FIG. 13B-13E show a procedure for putting measurements collected over a wide volume into a common frame of reference. FIG. 13B shows a mobile measurement platform measuring 3D coordinates of a rear portion of a BiW 1202) 
directing an orientation of said at least one distance measurement sensor about said at least one axis to orient said measurement axis to intersect a surface within said reference frame; and (Becker [0176] one possibility would be to have a camera on the mobile measuring system stream camera images [directing] over a wireless network to an operator at a remote terminal. The operator might control the movement of the mobile measuring system with a control such has a joystick [using image because para [0184]]. User has full control using joystick to orient the camera sensor)

said vehicle service fixture including at least one distance measurement sensor at a known or determinable position configured for movement about at least one axis to selectively orient an axis along which a distance measurement will be acquired; operating said at least one distance measurement sensor to acquire a measurement of distance between said at least one distance measurement sensor and said surface along said measurement axis.

However Gill teach said vehicle service fixture including at least one distance measurement sensor at a known or determinable position (Gill Fig. 6A col. 15 line 1-25 the distance 630 of the fixture 19 from the front of the vehicle 13 can be determined by comparing the location of the center C of the fixture and the location of the reference point 600 or 600a. For example, if the reference point is point 600 in the center of the front wheels, a longitudinal distance 630 from the center C of the fixture to the reference point 600 is calculated, along with a differential longitudinal distance between the longitudinal distance 630 and a predetermined longitudinal distance (i.e., a manufacturer's specification). Thereafter, the fixture 19 is moved the differential longitudinal distance to position the fixture 19 substantially at the predetermined longitudinal distance from the reference point 600. (76) If the reference point is the center of the vehicle 600a, and comparing the location of the center of the fixture and the location of the reference point comprises: calculating a wheelbase of the vehicle; calculating a longitudinal distance from the center of the fixture to the center of the vehicle; subtracting half the wheelbase from the longitudinal distance; and calculating a configured for movement about at least one axis to selectively orient an axis along which a distance measurement will be acquired; (Gill col. 16 line 12-13 it is desired to position the fixture 19 within a specified range of locations. Gill Fig. 5 col. 15 line 1-13 the distance 630 of the fixture 19 from the front of the vehicle 13 can be determined by comparing the location of the center C of the fixture and the location of the reference point 600 or 600a. For example, if the reference point is point 600 in the center of the front wheels, a longitudinal distance 630 from the center C of the fixture to the reference point 600 is calculated, along with a differential longitudinal distance between the longitudinal distance 630 and a predetermined longitudinal distance (i.e., a manufacturer's specification). Thereafter, the fixture 19 is moved the differential longitudinal distance to position the fixture 19 substantially at the predetermined longitudinal distance from the reference point 600)
operating said at least one distance measurement sensor to acquire a measurement of distance between said at least one distance measurement sensor and said surface along said measurement axis. (Gill col. 16 line 35-37 it can also have a color of red if an angle or distance is far off, or yellow as the angle or distance gets close, or green if within a specified range. Gill col. 14 line 31-35 the location of the center C of the fixture relative to the target 122 can therefore be calculated after imaging the target 122 with the remote image sensor 113 to obtain the location of the remote image sensor 113 relative to the target 122. Gill col. 14 line 57-67 

Regarding to claim 11:

11. Becker teach the method of Claim 10 further including determining a position of a vehicle undergoing service within said reference frame, and (Becker [0150] FIG. 13B- 13E show a procedure for putting measurements collected over a wide volume into a common frame of reference. FIG. 13B shows a mobile measurement platform measuring 3D coordinates of a rear portion of a BiW 1202. The end effector of the robotic articulated arm of the mobile platform includes a scanner 210 coupled to a six- DOF tracker target assembly. A six-DOF laser tracker 4010 sends a beam of light to the six-DOF tracker target assembly 710 and determines the six-DOF of freedom of the scanner 210. It is also possible for measurements to be made with the tactile probe 718 on the six-DOF tracker target assembly 710)

Becker do not explicitly teach determining a distance between said surface and a point on said vehicle using said acquired measure of distance and said determined position of said vehicle service fixture within said reference frame, and said determined position of said vehicle undergoing service within said reference frame.

However Gill teach determining a distance between said surface and a point on said vehicle using said acquired measure of distance and said determined position of said vehicle service fixture within said reference frame, and said determined position of said vehicle undergoing service within said reference frame. (Gill col. 16 line 32-44 the fixture adjustment and position indication can proceed in real time. A graphical user interface (GUI) displays, for example, the angle between the thrust line and the fixture, the offset of the fixture, the distance of the fixture in front of the vehicle, etc. It can also have a color of red if an angle or distance is far off, or yellow as the angle or distance gets close, or green if within a specified range. From the user's perspective, if the fixture 19 is part of a stand assembly as shown in FIGS. 4a-4b, they simply operate the appropriate adjustment screws or knobs to position and/or orientate the fixture, while looking at a dial displayed on the computer screen. When the display confirms the desired orientation, the appropriate fastener is tightened or clamped to hold the fixture in the desired position and/or orientation)

Regarding to claim 12:

12. Becker teach the method of Claim 10 Becker do not explicitly teach wherein said surface is located on a movable calibration fixture; and comparing said acquired measurement of distance with a reference distance associated with a position for said movable calibration fixture relative to a vehicle undergoing service within said reference frame to verify proper placement of said movable calibration fixture within said reference frame.

However Gill teach wherein said surface is located on a movable calibration fixture; and (Gill col. 16 line 12-13 it is desired to position the fixture 19 within a specified range of locations)
comparing said acquired measurement of distance with a reference distance associated with a position for said movable calibration fixture relative to a vehicle undergoing service within said reference frame to verify proper placement of said movable calibration fixture within said reference frame. (Gill Fig. 4 col. 16 line 16-25 the technician can rotate the fixture 19 to reduce or eliminate the error. Then a new image is captured from the camera of the remote image sensor 113. The host computer repeats its analysis of the orientation of the device and again indicates whether the orientation is as desired or if there is an error. This process of adjusting the orientation of the fixture 19 and taking measurements of its orientation is repeated as many times as needed, until the computer indicates the desired orientation of the laser source 51)

Allowable subject matter

Regarding to claim 3-4:

Claims 3-4 is/are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion

THIS ACTION IS MADE FINAL. Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NASIM N NIRJHAR whose telephone number is (571)272-3792.  The examiner can normally be reached on Monday - Friday, 8 am to 5 pm ET.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Kelley can be reached on (571)272-7331.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NASIM N NIRJHAR/Primary Examiner, Art Unit 2482